Exhibit 10.1

 

FORM OF

RESTRICTED STOCK GRANT AGREEMENT

USED WITH

DOVER MOTORSPORTS, INC.

2014 STOCK INCENTIVE PLAN

 

RESTRICTED STOCK GRANT AGREEMENT made as of the            day of
                      ,              (the “Grant Date”) between DOVER
MOTORSPORTS, INC., a Delaware corporation (hereinafter called “Company”), and
                                          , an employee of the Company, or one
or more of its subsidiaries (hereinafter called the “Employee”).

 

WHEREAS, the Company desires to grant to the Employee shares of its Common
Stock, par value $0.10 per share (hereinafter called the “Common Stock”),
subject to certain continued employment and vesting criteria, pursuant to the
terms and provisions of the Company’s 2014 Stock Incentive Plan (hereinafter
called the “Plan”), as hereinafter provided.

 

NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth
and Employee’s employment by the Company, the parties hereto agree as follows:

 

1.                                      THE PLAN.  This Agreement is made
pursuant to and in accordance with the terms and provisions of the Plan. 
Anything in this Agreement to the contrary notwithstanding, the terms and
provisions of the Plan, all of which are incorporated herein by reference, shall
be controlling in the event of any inconsistency herewith.

 

2.                                      ADMINISTRATION.  The Plan shall be
administered by the Compensation and Stock Incentive Committee of the Board of
Directors of the Company, hereinafter referred to as the “Committee”.  The
Committee is authorized and empowered to administer and interpret the Plan and
this Agreement.  Any interpretations of this Agreement or of the Plan made by
the Committee shall be final and binding upon the parties hereto.

 

3.                                      GRANT OF RESTRICTED STOCK.  Effective as
of the Grant Date, the Company hereby irrevocably grants to the
Employee                 shares of Common Stock, which shares are subject to
satisfaction of the vesting requirements and the terms and conditions
hereinafter set forth (such shares of Common Stock being hereinafter referred to
in the aggregate as the “Restricted Stock”).

 

4.                                      VESTING AND CONTINUED EMPLOYMENT.  All
Restricted Stock shall vest in accordance with the following vesting schedule,
but only if, through such date, Employee shall have been in the continuous
employ of the Company or a subsidiary thereof, in a position of equivalent or
greater responsibility as on the Grant Date:

 

Anniversary
Date
of this
Agreement

 

Percentage
of
Total Grant
Fully Vested

 

Number
of
Shares
Fully Vested

 

Cumulative
Number of
Shares
Fully Vested

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Unless otherwise determined by the Committee (or pursuant to procedures
established by the Committee) at or after the Grant Date, if an Employee’s
employment terminates for any reason other than

 

--------------------------------------------------------------------------------


 

death or retirement on or after age 65, as in the case of voluntary resignation
of employment, all Restricted Stock which has not yet vested shall be
immediately forfeited.

 

Unless otherwise determined by the Committee at or after the Grant Date, if an
Employee’s employment terminates by reason of death, a pro rata portion of the
restrictions pertaining to continued employment on any Restricted Stock will
lapse, based on the number of full months the Employee was employed during the
restriction period divided by the total number of months in the restriction
period.

 

Unless otherwise determined by the Committee at or after the Grant Date, if an
Employee’s employment terminates by reason of retirement on or after age 65, all
of the restrictions pertaining to continued employment on any Restricted Stock
will lapse.

 

5.                                      ESCROW; DIVIDENDS AND VOTING RIGHTS. 
Prior to the completion of the vesting schedule referenced in Section 4, all
shares of Restricted Stock shall be held in escrow by the Company for the
benefit of the Employee.  During such period, prior to any forfeiture of the
shares, the Employee shall receive all cash dividends declared with respect to
the shares and shall have the right to exercise all voting rights with respect
to the shares.  At the discretion of the Company, any share certificates so held
in escrow shall be inscribed with a legend referencing the transfer restrictions
contained in this Agreement and any other applicable transfer restrictions.  Any
share certificates issued pursuant to a stock split or as dividends with respect
to the Restricted Stock held in escrow shall also be held in escrow on the same
terms as the Restricted Stock and shall be released at the same time as, and
subject to the same risk of forfeiture as, the shares with respect to which they
were issued.  Any issued Restricted Stock which the Employee does not forfeit
pursuant to Section 4 shall be transferred to the Employee free of any
forfeiture conditions under the Plan or this Agreement as soon as practicable
after the service vesting condition under Section 4 has been satisfied or no
longer applies.

 

6.                                      NON-TRANSFERABILITY.  No Restricted
Stock granted pursuant to this Agreement shall be assignable or transferable,
and such Restricted Stock shall not be subject to execution, attachment or other
process, until that date on which the Restricted Stock vests pursuant to
Section 4.  Any attempt by the Employee to alienate, assign, pledge, hypothecate
or otherwise dispose of the Employee’s interest in this Agreement or any
Restricted Stock prior to its becoming fully vested shall be ineffective and
shall permit the Company to terminate this Agreement and cause the forfeiture of
any unvested shares.  The Company may, at its discretion, place a legend to such
effect on the certificates representing the shares of Restricted Stock and issue
appropriate stop transfer instructions to the Company’s transfer agent.

 

7.                                      CHANGE IN CAPITALIZATION.  If there are
any changes in the capitalization of the Company affecting in any manner the
number or kind of outstanding shares of Common Stock of the Company, whether
such changes have been occasioned by declaration of stock dividend, stock
split-ups, reclassifications or recapitalizations of such stock, or because the
Company has merged or consolidated with some other corporation, or for any other
reason whatsoever, then the number of shares then subject to this Agreement
shall be proportionately adjusted by the Committee as required by the Plan or to
whatever extent the Committee determines that any such change equitably requires
an adjustment.  In no case shall the Company be required to issue a fractional
share of Common Stock, and the total adjustment as set forth above shall be
limited accordingly.  The Committee need not treat other holders of Restricted
Stock in the same manner as the Employee is treated.

 

8.                                      REQUIREMENTS OF LAW.  If any law,
regulation of the Securities and Exchange Commission, or any regulation of any
other commission or agency having jurisdiction shall require the Company or the
Employee to take any action with respect to the shares of Restricted Stock
covered by this Agreement, then the date upon which the Company shall deliver or
cause to be delivered the certificate or certificates for the shares of
Restricted Stock shall be postponed until full compliance has been made with all
such requirements or law or regulation.  Further, at or before the time of the
delivery of any shares of Restricted Stock, the Employee shall, if requested by
the Company, deliver to the Company a written

 

2

--------------------------------------------------------------------------------


 

statement that the Employee intends to hold the shares, so acquired for
investment and not with a view to resale or other distribution thereof to the
public.  Further, in the event the Company shall determine that, in compliance
with the Securities Act of 1933 or other applicable statute or regulation, it is
necessary to register any of the shares of Restricted Stock, or to qualify any
such shares for exemption for any of the requirements of the Securities Act of
1933 or other applicable statute or regulations, then the Company shall take
such action at its own expense, but not until such action has been completed
shall the shares be issued in the name of the Employee.

 

9.                                      WITHHOLDING.  The Company shall have the
power and the right to deduct or withhold, or require an Employee to remit to
the Company, an amount (including any shares of Common Stock withheld as
provided herein) sufficient to satisfy Federal, state and local taxes (including
the Employee’s FICA obligation) required by law to be withheld with respect to a
grant of Restricted Stock.  With the Company’s consent, the Employee shall be
able to elect that such tax withholding requirements be satisfied, in whole or
in part, (1) by tendering shares of Common Stock held by the Employee at least
twelve (12) months prior to their tender or (2)  through a reduction in the
number of shares of Restricted Stock issued or transferred to the Employee.  Any
such election shall be irrevocable, made in writing and signed by the Employee. 
The Company reserves the right to reduce the number of shares of Restricted
Stock issued or transferred to the Employee in order to satisfy such minimum
applicable tax withholding requirements.

 

10.                               NO EFFECT ON EMPLOYMENT.  Nothing herein shall
be construed to limit or restrict the right of the Company or any of its
subsidiaries to terminate an Employee’s employment at any time, with or without
cause, or to increase or decrease the compensation of the Employee from the rate
in existence at the time of the Grant Date.

 

11.                               GOVERNING LAW.  This Agreement and all awards
made and actions taken hereunder shall be governed by and construed in
accordance with the laws of the State of Delaware and the parties agree to the
exclusive jurisdiction of state and federal courts in Delaware with respect to
any disputes arising under this Agreement or the Plan.

 

IN WITNESS WHEREOF, the Company has caused this Option Agreement to be duly
executed by an authorized officer, and the Employee has hereunto set hand and
seal, all as of the day and year first above written.

 

 

Dover Motorsports, Inc.

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

 

Employee

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

SS#:

 

3

--------------------------------------------------------------------------------